*87
By the Court.

McDonald, J.
delivering the opinion.
An affidavit to obtain an appeal under what is usually called the Pauper Act, is not traversible. Men’s circumstances are best known to themselves, but the community are aware that often men in possession of large property are ■embarrassed to an amount more than its value, and yet it might be difficult to adduce proof from all the quarters from which it must come, to establish the fact before a jury. Men' in such circumstances cannot give security, if they, as every honest man ought to do, disclose their actual condition to the persons to whom they apply to become their security.
If a party swears falsely to obtain an appeal, he may be indicted for perjury.'
Judgment reversed.
Judge Benning did not preside in this ease.